DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to an apparatus, claim 9 to a method, and claim 17 to a system. Thus, the claims are directed to statutory categories of invention. The analysis continues to Step 2A Prong One.
 
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).

Claims 1, 9, and 17 recite the following abstract idea (claim 9 being exemplary):
generating data to be transmitted to a service provider to enable the service provider to perform a service on a product, wherein the data is generated based on product identification information that is associated with the product and that is determined based on the received communicator identification information of the product.

The abstract idea steps recited in claims 1, 9, and 17 are those which could be performed mentally, including with pen and paper. An individual, with pen and paper, could generate data to be transmitted to a service provider, wherein the data is based on product identification information associated with the product and based on received communicator identification information of the product, where the “communicator” could simply be another individual. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim describes a service provider performing a service, i.e. a business process. If a claim limitation, under its broadest reasonable interpretation, covers business processes or legal obligations, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
This judicial exception is not integrated into a practical application. In particular, the claims only recite generic computing elements (claim 1: communicator; electronic product; user terminal; manufacturing server; controller; claim 9: user terminal; claim 17: electronic product; user terminal associated with a user of the electronic product; manufacturing server storing information associated with one or more electronic products; service providing apparatus; communicator; controller). These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The “electronic product,” while highlighted as an additional element above, could further be considered generally linking the use of the abstract to a particular technological environment or field of use (i.e. product of an electronic nature; see MPEP 2106.05(h)). Further, the elements describing data transmission and storage (claims 1 and 17: “configured to communicate with…”; claim 9: “receiving… communicator identification information”; claim 17: “storing information associated with one or more electronic products”) are regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). The combination of elements, then, is simply a generic computing system. 
 Accordingly, these additional elements, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
	The examination process involves carrying over the identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over the conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f), (h).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the “electronic product,” while highlighted as an additional element above, could be considered generally linking the use of the abstract to a particular technological environment or field of use (see MPEP 2106.05(h)). The elements highlighted as insignificant extra-solution activity are reevaluated at Step 2B; however, they’re not significantly more. Receiving or transmitting data over a network, storing data are regarded as well‐understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d), which references buySAFE, Inc. v. Google, Inc. and Versata Dev. Group, Inc. v. SAP Am., Inc.). As noted above, the combination of elements is simply a generic computing system.
Accordingly, these additional elements, alone and in combination, do not amount to significantly more. The claims are not patent eligible
	Further, the analysis takes into consideration all dependent claims as well:
	Claims 2, 10, and 18 further define the content of the “communicator identification information,” which simply narrows the abstract idea. The additional element (“WI-Fl communication device”) is a generic computing element that amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Examiner comments from above pertaining to the “electronic product” (claim 10) also apply here. This does not integrate the abstract idea into practical application and is not significantly more. 
	Claims 3, 11, and 19 include the additional element “receive[ing] the communicator identification information, and receive[ing] the product identification information corresponding to the communicator identification information,” which narrows the abstract idea and is regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). Receiving or transmitting data over a network is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)). The additional elements, which mirror those found in the independent claims, are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more.
	Claims 4, 12, and 20 include the additional element “receive[ing] a manufacturing history of the product corresponding to the communicator identification information,” which narrows the abstract idea and is regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). Receiving or transmitting data over a network is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)). The additional elements, which mirror those found in the independent claims, are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more.
	Claims 5 and 13 include the additional element “receive product state information from the product, and analyze the product state information to determine a state of the product” (claim 5) and “receiving product state information from the product; and determining a state of the product based on the product state information” (claim 13), both of which narrow the abstract idea. “Receive[ing]” is also regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). Receiving or transmitting data over a network is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)). The additional elements, which mirror those found in the independent claims, are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more.
	Claims 6 and 14 include the additional element “transmit[ing] the state of the product,” which narrows the abstract idea and is regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). Receiving or transmitting data over a network is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)). The additional elements, which mirror those found in the independent claims, are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more.
Claims 7 and 15 include the additional element “determine[ing] a type of service based on the state of the product, and transmit[ing] information regarding the service,” which narrows the abstract idea. “Transmit[ing]” is also regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). Receiving or transmitting data over a network is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)). The additional elements, which mirror those found in the independent claims, are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more.
Claims 8 and 16 include the additional element “transmit[ing] the state and the product identification information of the product to the service provider to perform the service on the product,” which narrows the abstract idea and is regarded as insignificant extra-solution activity, since it’s Mere Data Gathering (see MPEP 2106.05(g)). Receiving or transmitting data over a network is regarded as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)). The additional elements, which mirror those found in the independent claims, are generic computing elements that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to an abstract idea without significantly more. The claims are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20120226619) in view of Jung (US 20170276426).

Claims 1 and 17
[Regarding claim 1, Ryoo discloses: a service providing apparatus {mobile device 100 defines service providing apparatus, given that it facilitates service appointment times for malfunctioning devices; para. [0080]}]
[Regarding claim 17, Ryoo discloses: a service providing system {system for providing after-sales service to electronic devices via a mobile device that can perform short-range communication; para. [0003]}, comprising: an electronic product, a manufacturing server storing information associated with one or more electronic products {electronic device 200, i.e. an electronic product; para. [0045], [0050]; a manufacturing server storing information associated with one or more electronic products defined by cloud server 400, associated with a manufacturer; para. [0039]}]
Regarding claims 1 and 17, Ryoo discloses:
a communicator configured to communicate with an electronic product, and a manufacturing server {NFC module 131, i.e. a communicator, performs near field communication with an NFC tag fixed to the electronic device 200, i.e. an electronic product; para. [0045], [0050]; manufacturing server defined by cloud server 400, associated with a manufacturer; para. [0039]}; and
a controller {controller 170; para. [0042], [0043]} configured to:
generate data to be transmitted to a service provider to enable the service provider to perform a service on the electronic product {controller 170 creates an MMS message, i.e. generates data to be transmitted to After-sales Service (AS) center 500, i.e. a service provider; para. [0103]; to enable the service provider to perform a service on the electronic product described in para. [0081]: When the controller 170 receives a user's selected book time via the input unit 150, the controller 170 controls the RF communication unit 110 to transmit the user's selected book time to the AS center. The controller 170 receives a message confirming that a service appointment has been made from the AS center 500.}, 
wherein the data is generated based on product identification information that is associated with the electronic product {MMS message, i.e. generated data, based on information that includes state information, i.e. product identification information that is associated with the product; para. [0056], [0103]} and that is determined based on communicator identification information of the electronic product received through the communicator {data to be generated determined based on information received through NFC module 131, i.e. the communicator, this communication identification information including the state information regarding the electronic device 200 together with the basic information regarding the electronic device 200, the URL of the cloud server 400, and/or the phone number of the AS center 500; para. [0055]}.
	Ryoo doesn’t explicitly disclose: a user terminal. Further, while Ryoo discloses communicator identification information of the electronic product received through the communicator, it doesn’t explicitly disclose the communicator identification information of the electronic product received from the user terminal through the communicator.
Jung, in a similar field of endeavor directed to testing electronic devices (e.g. refrigerators) by means of a communication unit that sends and receives data via NFC, discloses: a user terminal {tag unit 140 and display 160, which define terminal, facilitate user interaction and thereby define a user terminal; Fig. 1; para. [0050]}; the communicator identification information of the electronic product received from the user terminal through the communicator {transceiver 144, which is contained in tag unit 140, i.e. part of the user terminal, functions as communicator that transmits the data stored in the tag storage 142, i.e. communicator identification information, to terminal 200, i.e. received from the user terminal; para. [0067]}.
It would have been obvious to one of ordinary skill in the art to modify Ryoo to include the features of Jung. Given that Ryoo acknowledges the challenges associated with contacting a service center regarding a faulty product, where it’s oftentimes difficult to determine the source of the problem {para. [0006], [0007] of Ryoo}, one of ordinary skill in the art would have been motivated to utilize a user terminal, in order to streamline the determination of whether replacement or repair of a malfunctioning component is needed in case of an error, based on the data gained from operating the components {para. [0010] Jung}. One of ordinary skill in the art would have been motivated to streamline replacement or repair determinations, the advantage being swifter problem resolution, and therefore modify Ryoo with Jung.

Claims 5 and 13
Regarding claims 5 and 13, the combination of Ryoo and Jung discloses the features of claims 1 and 9, respectively. Ryoo further discloses: wherein the controller is configured to: receive product state information from the electronic product through the communicator {NFC module 131, i.e. communicator, receives the state information from the electronic device 200, i.e. product state information, which is then transferred to, i.e. received by, the controller 170; para. [0045]}.
Jung further discloses: analyze the product state information to determine a state of the electronic product [based on the product state information] {analyzing demonstrated via generating time-based graph of temperature variation in the freezer and refrigerator compartments based on state data, the current time representing a determined state of the electronic product [based on the product state information]; Fig. 21; para. [0140]}.

Claims 6 and 14
Regarding claims 6 and 14, the combination of Ryoo and Jung discloses the features of claims 5 and 13, respectively. Ryoo further discloses: wherein the controller is configured to transmit the state of the electronic product {controller 170 transmits the state information of the electronic device, i.e. electronic product, to the cloud server 400; para. [0049]}.
Jung further discloses: transmitting occurring to the user terminal through the communicator {transceiver 144 functions as communicator that transmits the data stored in the tag storage 142 to terminal 200, i.e. transmitting occurring to the user terminal through the communicator; para. [0067]}


Claims 9
Regarding claim 9, Ryoo discloses: a service providing method {method for providing after-sales service to electronic devices via a mobile device that can perform short-range communication; para. [0003]} comprising:
receiving communicator identification information of an electronic product {}; and
generating data to be transmitted to a service provider to enable the service provider to perform a service on the electronic product {controller 170 creates an MMS message, i.e. generates data to be transmitted to After-sales Service (AS) center 500, i.e. a service provider; para. [0103]; to enable the service provider to perform a service on the electronic product described in para. [0081]: When the controller 170 receives a user's selected book time via the input unit 150, the controller 170 controls the RF communication unit 110 to transmit the user's selected book time to the AS center. The controller 170 receives a message confirming that a service appointment has been made from the AS center 500.}, wherein the data is generated based on product identification information that is associated with the electronic product {MMS message, i.e. generated data, based on information that includes state information, i.e. product identification information that is associated with the product; para. [0056], [0103]} and that is determined based on the received communicator identification information of the electronic product {data to be generated determined based on information received through NFC module 131, i.e. the communicator, this communication identification information including the state information regarding the electronic device 200 together with the basic information regarding the electronic device 200, the URL of the cloud server 400, and/or the phone number of the AS center 500; para. [0055]}.
The combination of Ryoo and Jung doesn’t explicitly disclose: receiving occurring from a user terminal.
Jung, in a similar field of endeavor directed to testing electronic devices (e.g. refrigerators) by means of a communication unit that sends and receives data via NFC, discloses: receiving occurring from a user terminal {tag unit 140 and display 160, which define terminal, facilitate user interaction and thereby define a user terminal; Fig. 1; para. [0050]}; transceiver 144, which is contained in tag unit 140, transmits the data stored in the tag storage 142 to terminal 200, i.e. receiving occurring from the user terminal; para. [0067]}.
It would have been obvious to one of ordinary skill in the art to modify Ryoo to include the features of Jung. Given that Ryoo acknowledges the challenges associated with contacting a service center regarding a faulty product, where it’s oftentimes difficult to determine the source of the problem {para. [0006], [0007] of Ryoo}, one of ordinary skill in the art would have been motivated to utilize a user terminal, in order to streamline the determination of whether replacement or repair of a malfunctioning component is needed in case of an error, based on the data gained from operating the components {para. [0010] Jung}. One of ordinary skill in the art would have been motivated to streamline replacement or repair determinations, the advantage being swifter problem resolution, and therefore modify Ryoo with Jung.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryoo and Jung, further in view of Lee et al. (US 20160073259).

Claims 2, 10, and 18
Regarding claims 2, 10, and 18, the combination of Ryoo and Jung discloses the features of claims 1, 9, and 17, respectively. Ryoo further discloses: wherein the electronic product comprises a WI-Fl communication device [of the electronic device] {electronic device 200 may further include an additional component, such as a Bluetooth module, a Wi-Fi module, a USB module, or the like; para. [0060]}. 
The combination of Ryoo and Jung doesn’t explicitly disclose: the communicator identification information comprises a media access control (MAC) address of the WI-Fl communication device.
	However, Lee, in a similar field of endeavor directed to monitoring home devices by means of a communication unit that sends and receives data via NFC, discloses: the communicator identification information comprises a media access control (MAC) address of the WI-Fl communication device {communication unit 222 may receive a MAC address, i.e. communicator identification information, of the access point device 400, i.e. the WI-FI communication device, from the mobile terminal 600; para. [0049]}.
	It would have been obvious to one of ordinary skill in the art to modify the combination of Ryoo and Jung to include the features of Lee. Given that Ryoo describes electronic devices communicating across wireless internet {para. [0038] of Ryoo}, one of ordinary skill in the art would have been motivated to utilize identification information comprising a MAC address, in order to facilitate device identification, in addition to simplifying product registration {para. [0028] Lee}. One of ordinary skill in the art would have been motivated to facilitate device identification and simplify product registration, the advantage being increased efficiency, and therefore modify the combination of Ryoo and Jung with Lee.


Claims 3-4, 7-8, 11-12, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryoo and Jung, further in view of Uchino (US 20020132618).

Claims 3, 11, and 19
Regarding claims 3, 11, and 19, the combination of Ryoo and Jung discloses the features of claims 1, 9, and 17, respectively. Ryoo further discloses: wherein the controller is configured to: receive, through the communicator, the communicator identification information {controller 170 receives state information from NFC module 131, i.e. the communicator, this communication identification information including the state information regarding the electronic device 200 together with the basic information regarding the electronic device 200, the URL of the cloud server 400, and/or the phone number of the AS center 500; para. [0049], [0059]}.
Jung further discloses: receiving occurring from the user terminal {transceiver 144, which is contained in tag unit 140, i.e. part of the user terminal, functions as communicator that transmits the data stored in the tag storage 142 in contacting with the terminal 200, i.e. receiving occurring from the user terminal; para. [0067]}.
The combination of Ryoo and Jung doesn’t explicitly disclose: receive, from the manufacturing server, the product identification information corresponding to the communicator identification information.
However, Uchino, in a similar field of endeavor directed to providing customer service of an appliance, discloses: receive, from the manufacturing server, the product identification information corresponding to the communicator identification information {portable telephone 2 receives trouble shooting information 24, i.e. product identification information, corresponding to transmitted inverter information 21, i.e. communicator identification information, from user support server 3; para. [0065]; user support server 3 functions as manufacturing server, given that it contains manufacturer/sales historical information 22; para. [0058], [0059]}.
It would have been obvious to one of ordinary skill in the art to modify the combination of Ryoo and Jung to include the features of Uchino. Given that Ryoo acknowledges the challenges associated with contacting a service center regarding a faulty product, where it’s oftentimes difficult to determine the source of the problem {para. [0006], [0007] of Ryoo}, one of ordinary skill in the art would have been motivated to facilitate the transmission of service information to and from a support center, in order to streamline the determination and troubleshooting of abnormal conditions of the appliance based upon user-provided troubleshooting information {para. [0018] Uchino}. One of ordinary skill in the art would have been motivated to streamline the determination and troubleshooting of abnormal conditions, the advantage being a reduction in device downtime, and therefore modify the combination of Ryoo and Jung with Uchino.

Claims 4, 12, and 20
Regarding claims 4, 12, and 20, the combination of Ryoo, Jung, and Uchino discloses the features of claims 3, 11, and 19, respectively. Uchino further discloses: wherein the controller is configured to receive, from the manufacturing server through the communicator, a manufacturing history of the electronic product corresponding to the communicator identification information {portable telephone 2 receives from user support server 3, i.e. the manufacturing server, manufacturer/sales historical information 22 of inverter based on transmitted inverter information 21, i.e. communicator identification information, communicated via communicator defined by bidirectional communication, i.e. receive, from the manufacturing server through the communicator, a manufacturing history of the electronic product corresponding to the communicator identification information; para. [0058], [0059], [0065], [0079]; controller defined by inverter control program executed on the portable telephone 2; para. [0051]}.

Claims 7 and 15
Regarding claims 7 and 15, the combination of Ryoo and Jung discloses the features of claims 5 and 13, respectively, but doesn’t explicitly disclose: determine a type of service based on the state of the electronic product, and transmit information regarding the service to the user terminal through the communicator.
	However, Uchino, in a similar field of endeavor directed to providing customer service of an appliance, discloses: determine a type of service based on the state of the electronic product {as seen in Fig. 12A, based on inverter information, i.e. state of the electronic product contained in trouble shooting file, system determines type of service, e.g. a failure recovery procedure; para. [0068]}, and transmit information regarding the service to the user terminal through the communicator {as seen in Fig. 12A, based on inverter information, i.e. information regarding the service transmitted to the user terminal represented by telephone 2; para. [0068]; communicated via communicator defined by bidirectional communication; para. [0079]}.
It would have been obvious to one of ordinary skill in the art to modify the combination of Ryoo and Jung to include the features of Uchino. Given that Ryoo acknowledges the challenges associated with contacting a service center regarding a faulty product, where it’s oftentimes difficult to determine the source of the problem {para. [0006], [0007] of Ryoo}, one of ordinary skill in the art would have been motivated to facilitate the transmission of service information to and from a support center, in order to streamline the determination and troubleshooting of abnormal conditions of the appliance based upon user-provided troubleshooting information {para. [0018] Uchino}. One of ordinary skill in the art would have been motivated to streamline the determination and troubleshooting of abnormal conditions, the advantage being a reduction in device downtime, and therefore modify the combination of Ryoo and Jung with Uchino.

Claims 8 and 16
	Regarding claims 8 and 16, the combination of Ryoo and Jung discloses the features of claims 5 and 13, respectively, but doesn’t explicitly disclose: wherein the controller is configured to transmit the state and the product identification information of the electronic product to a terminal of the service provider to perform the service on the electronic product through the communicator.
	However, Uchino, in a similar field of endeavor directed to providing customer service of an appliance, discloses: wherein the controller is configured to transmit the state and the product identification information of the electronic product to a terminal of the service provider to perform the service on the electronic product through the communicator {machine sort code, i.e. state, and serial number, i.e. product identification information, transmitted via portable telephone 2; para. [0062], [0065]; terminal of the service provider represented by ser support server 3 with display; Fig. 1; as seen in Fig. 12A, based on inverter information, system performs the service on the electronic product through the communicator, e.g. a failure recovery procedure; para. [0068]}.
It would have been obvious to one of ordinary skill in the art to modify the combination of Ryoo and Jung to include the features of Uchino. Given that Ryoo acknowledges the challenges associated with contacting a service center regarding a faulty product, where it’s oftentimes difficult to determine the source of the problem {para. [0006], [0007] of Ryoo}, one of ordinary skill in the art would have been motivated to facilitate the transmission of service information to and from a support center, in order to streamline the determination and troubleshooting of abnormal conditions of the appliance based upon user-provided troubleshooting information {para. [0018] Uchino}. One of ordinary skill in the art would have been motivated to streamline the determination and troubleshooting of abnormal conditions, the advantage being a reduction in device downtime, and therefore modify the combination of Ryoo and Jung with Uchino.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Mobile Sales Assistant - An NFC-Based Product Information System for Retailers,” directed to NFC use in a retail setting (NPL attached); 
US 20030149573, directed to product registration;
US 20150074179, directed to smartphone assistance of self-service terminal with smartphone assistance;
US 20190069334, directed to connecting household appliances to a wireless home;
US 20140028449, directed to wirelessly linking diagnostic site to a home appliance;
US 20140087660, directed to providing product information via tags;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/7/22



/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689